                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

LUXURY LIMOUSINE, INC.,

      Plaintiff,
                                           Case No. 19-10893
v.
                                           HON. GEORGE CARAM STEEH
NATIONAL INDEMNITY COMPANY,

     Defendant.
______________________________/

       OPINION AND ORDER GRANTING IN PART AND DENYING
        IN PART DEFENDANT’S MOTION TO DISMISS (DOC. 10)

      Before the court is Defendant’s motion to dismiss. The court heard

oral argument on August 5, 2019, and took the matter under advisement.

For the reasons explained below, Defendant’s motion is granted in part and

denied in part.

                          BACKGROUND FACTS

      This action arises out of an insurance claim for property damage.

Plaintiff Luxury Limousine, Inc., provides transportation services. On June

4, 2018, Plaintiff obtained a commercial policy of insurance from Defendant

National Indemnity Company (“NIC”) covering several vehicles. See Doc. 5

at ¶ 7. Plaintiff alleges that on September 4, 2018, five of its vehicles were



                                     -1-
vandalized, including four buses and a Rolls Royce. Plaintiff submitted a

claim to NIC the following day.

      NIC had an appraisal performed on the five damaged vehicles.

Plaintiff’s counsel sent a letter to NIC on September 28, 2018, regarding

the claim, but received no immediate response. Id. at ¶ 13. On October

26, 2018, Plaintiff received a request from NIC for certain records.

Plaintiff’s counsel attempted to set up a meeting to discuss the claim in

December 2018; Plaintiff alleges that its overtures were “not responded to”

during December and that a meeting was not held until January 2019.

Plaintiff contends that NIC has unreasonably delayed in processing its

claim and that it continues to lose significant revenue as the damaged

vehicles await repairs.

      Plaintiff also alleges that the lost revenue has resulted in its inability

to pay its insurance premiums. NIC cancelled Plaintiff’s policy on February

3, 2019. Plaintiff alleges that it is unable to operate its business without

insurance coverage, which is required under state law.

      Plaintiff’s complaint alleges the following causes of action: Count I,

breach of contract; Count II, specific performance; Count III, breach of

policy and statutory duties to give notice of cancellation; Count IV, statutory

interest; Count V, tortious interference with business relations; and Count

VI, arbitrary, reckless, indifferent and/or intentional actions in disregard of
                                       -2-
the duties owed to policy holder (bad faith). Defendant has filed a motion

for partial dismissal with respect to Plaintiff’s specific performance, tortious

interference, and bad faith claims.

                             LAW AND ANALYSIS

   I.     Standard of Review

        A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure

seeks dismissal based upon the plaintiff's failure to state a claim upon

which relief can be granted. To survive a motion to dismiss, the plaintiff

must allege facts that, if accepted as true, are sufficient “to raise a right to

relief above the speculative level” and to “state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

complaint “must contain either direct or inferential allegations respecting all

the material elements to sustain a recovery under some viable legal

theory.” Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass’n,

176 F.3d 315, 319 (6th Cir. 1999) (internal quotation marks omitted).

        In general, the court does not consider matters outside the complaint

when assessing whether the plaintiff has stated a claim. Rondigo, L.L.C. v.

Township of Richmond, 641 F.3d 673, 680-81 (6th Cir. 2011). If the court

considers materials outside of the complaint, it must ordinarily treat the

motion as one for summary judgment. Id. However, the court may
                                       -3-
consider exhibits attached to the complaint, public records, and exhibits

that are “referred to in the complaint and central to the claims contained

therein” without converting a motion to dismiss to a motion for summary

judgment. Id.

         Plaintiff attached exhibits to its response brief, including a police

report, appraisals, correspondence, and an affidavit. These outside

materials are not appropriate for the court to consider in conjunction with a

Rule 12(b)(6) motion. Additionally, the court finds that these materials are

not relevant to the question of whether Plaintiff has stated viable claims for

relief. The court will disregard the exhibits and rely upon the four corners of

Plaintiff’s complaint.

   II.      Specific Performance

         Although characterized as a separate claim in the complaint, specific

performance is an equitable remedy, not a cause of action. See

Ruegsegger v. Bangor Twp. Relief Drain, 127 Mich. App. 28, 30-31 (1983).

Specific performance is an appropriate remedy for a breach of contract

when there is an “inadequate remedy at law.” JPMorgan Chase Bank, N.A.

v. Winget, 510 F.3d 577, 584 (6th Cir. 2007). “The equitable remedy of

specific performance may be awarded where the legal remedy of damages

is impracticable.” Ruegsegger, 127 Mich. App. at 31. A damages remedy

is deemed impracticable when “it is impossible to arrive at a legal measure
                                         -4-
of damages at all, or at least with any sufficient degree of certainty, so that

no real compensation can be obtained by means of an action at law.” Id.

(citation omitted).

      Defendant contends that Plaintiff has an adequate remedy at law –

damages for breach of the insurance contract. Plaintiff argues that specific

performance is available to force an insurer to process a claim in an

expeditious manner. Plaintiff cites no case law for the proposition that the

court may order specific performance as a remedy for a breach of an

insurance contract. Moreover, damages will fully compensate Plaintiff for

any losses it has sustained as a result of NIC’s failure to pay its claim.

Under these circumstances, Plaintiff has not alleged that its remedy at law

is inadequate or impracticable. The courts finds that specific performance

is not a viable remedy as a matter of law and that Count II should be

dismissed.

   III. Tortious Interference

      “The elements of tortious interference with a business relationship are

the existence of a valid business relationship or expectancy, knowledge of

the relationship or expectancy on the part of the defendant, an intentional

interference by the defendant inducing or causing a breach or termination

of the relationship or expectancy, and resultant damage to the plaintiff.”


                                      -5-
BPS Clinical Lab. v. Blue Cross & Blue Shield, 217 Mich. App. 687, 698-99

(1996) (citations omitted). In addition, “one who alleges tortious

interference with a contractual or business relationship must allege the

intentional doing of a per se wrongful act or the intentional doing of a lawful

act with malice and unjustified in law for the purpose of invading plaintiff's

contractual rights or business relationship.” Feldman v. Green, 138 Mich.

App. 360, 369-70 (1984). “To establish that a lawful act was done with

malice and without justification, the plaintiff must demonstrate, with

specificity, affirmative acts by the defendant that corroborate the improper

motive of the interference.” BPS Clinical Lab., 217 Mich. App. at 699.

However, “[w]here the defendant’s actions were motivated by legitimate

business reasons, its actions would not constitute improper motive or

interference.” Id.

      Plaintiff alleges that Defendant tortiously interfered with its business

relationships with its clients by failing to process its claim in a timely

manner, improperly cancelling the policy, and falsely notifying the State of

Michigan of the cancellation. Doc. 5 at ¶ 49. Defendant argues that these

actions were not per se wrongful and were motivated by legitimate

business reasons. At this stage of the proceedings, the issue of

Defendant’s motivation is best left to further factual development. See

Watson Carpet & Floor Covering, Inc. v. Mohawk Indus., Inc., 648 F.3d
                                       -6-
452, 458 (6th Cir. 2011) (“Often, defendants’ conduct has several plausible

explanations. Ferreting out the most likely reason for the defendants’

actions is not appropriate at the pleadings stage.”). The court will deny

Defendant’s motion with respect to Plaintiff’s tortious interference claim.

    IV. Bad Faith

      In Count VI, Plaintiff alleges a bad faith claim against Defendant,

entitled “arbitrary, reckless, indifferent, and/or intentional actions in

disregard of the duties owed to Defendant’s policy holder.” Doc. 5 at 11.

Defendant seeks dismissal of this claim, noting correctly that the “tort of

bad-faith breach of an insurance contract does not exist in Michigan.”

Burnside v. State Farm Fire & Cas. Co., 208 Mich. App. 422, 425 n.1

(1995); see also Casey v. Auto Owners Ins. Co., 273 Mich. App. 388, 401-

402 (2006) (“An alleged bad faith breach of an insurance contract does not

state an independent tort claim.”) Plaintiff has failed to provide contrary

authority. Accordingly, the court will dismiss Count VI.1

      Under the umbrella of Count VI, Plaintiff seeks exemplary damages.

To the extent that Plaintiff seeks exemplary damages for breach of the

insurance contract, such damages are not available. Casey, 273 Mich. at


1
  To the extent Defendant has acted in bad faith by failing to pay a claim that is not
reasonably in dispute, Plaintiff may recover penalty interest at a rate of 12% per annum
under the Uniform Trade Practices Act, M.C.L. § 500.2006(4). See Burnside, 208 Mich.
App. at 431. Plaintiff has pleaded such a claim in Count IV.

                                          -7-
402 (exemplary damages not recoverable “absent allegation and proof of

tortious conduct that is ‘independent of the breach’”). The court makes no

ruling regarding whether Plaintiff may be entitled for exemplary damages

as a remedy for its tortious interference claim. See Doc. 5 (Complaint) at ¶

50.

                                       CONCLUSION

          The court concludes that Plaintiff cannot seek the remedy of specific

performance or state a tort claim for bad faith as a matter of law; therefore,

any amendment of the complaint with respect to these matters would be

futile.

          Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to

dismiss (Doc. 10) is GRANTED IN PART with respect to Counts II (specific

performance) and VI (bad faith) and DENIED IN PART with respect to

Count V (tortious interference).

Dated: August 7, 2019
                                              s/George Caram Steeh
                                              GEORGE CARAM STEEH
                                              UNITED STATES DISTRICT JUDGE


                                   CERTIFICATE OF SERVICE

                    Copies of this Order were served upon attorneys of record on
                                  August 7, 2019, by electronic mail.

                                       s/Marcia Beauchemin
                                           Deputy Clerk



                                               -8-
